



COURT OF APPEAL FOR ONTARIO

CITATION: Ding v. Chen, 2018 ONCA 348

DATE: 20180409

DOCKET: C64751

MacPherson, Pepall and Miller JJ.A.

BETWEEN

Yuan Xiang Ding

Applicant (Respondent)

and

Hang Chen

Respondent (Appellant)

No one appearing for the appellant

Victor Pilnitz, for the respondent

Heard: April 9, 2018

On appeal from the order of Justice Victor Paisley of the
    Superior Court of Justice, dated November 29, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant did not appear although aware of this appeal being
    scheduled for today. The appeal is dismissed. Costs to the respondent fixed at
    $5,000 payable to Legal Aid Ontario, inclusive of disbursements and HST.


